Title: From George Washington to Charles Carroll (of Carrollton), 11 September 1791
From: Washington, George
To: Carroll, Charles (of Carrollton)



Dear Sir,
Philadelphia September 11. 1791.

I have been duly favored with your letter of the 6th instant.
The indisposition and consequent (unexpected) absence of my Nephew from Mount Vernon, to whom my concerns there are entrusted, will oblige me to visit that estate before the meeting of Congress.
Thursday I propose to leave this city, and on Sunday afternoon expect to arrive in Baltimore—I shall come provided with 1172 ⅔ dollars for your use—but must again take the liberty of calling your attention to the Decree of the High Court of Chancery in Virginia—copy of which I transmitted to you in my last—By this decree you will perceive that the surrendry of Clifton’s bonds among which is one to Ignatius Digges “in the penalty of £1268.10.8 sterling, conditioned for the payment of £634.5/4 sterling and interest together with such counter-bonds as the Plaintiff entered into” &ca &ca is made a condition of the payments.
I do not know that Clifton’s bond to Mr Digges is of much consequence to any of the Parties—but, without the surrendry of these bonds, the Commissioners would not at the time—nor could not legally have paid the several sums they did, agreeably to the decree under which they acted—consequently, as I am now acting in the double capacity of Commissr and purchaser of the land, it behoves me to call in Clifton’s bond to Mr Digges, as was the case with the others, or to require an indemnification against it.
For the general purpose of security against any claim from the Representatives of Mr Carroll and Mr Digges, it was that I meant to ask your indemnification, if there should by any difficulty in obtaining a releasement of the mortgage, or surrendry of the papers, as required by the decree.
If you could make it convenient to be in Baltimore on Sunday afternoon, I am persuaded every thing could then, or early on

monday morning, be settled without difficulty, and to our mutual satisfaction, being well convinced that both of us mean to do what is right—I have mentioned Sunday afternoon because I shall leave Town early next morning. I do not intend to give Mrs Lee any trouble in this business. With very great regard and esteem, I am dear Sir, your most obedient, and affectionate, humble servant

G. Washington

